DETAILED ACTION

Amendment
1.	Receipt is acknowledged of the amendment filed on March 25, 2022.  Currently claims 21-40 remain in the examination.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,930,393 B2 to Gitchell et al. (hereinafter “393 patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following claims comparisons and analysis would show.  

Instant Application

393 patent
Claim 21
A system comprising:

one or more processors configured to:

receive a first unique identifier, wherein the first unique identifier corresponds to a first computer-readable code associated with a first medicinal container configured to
store a first medication,

receive a second unique identifier, wherein the second unique identifier
corresponds to a second computer-readable code associated with a second medicinal container configured to store a second medication,

requesting, from a remotely located database, first drug data using the first unique identifier and second drug data using the second unique identifier, wherein the first drug
data corresponds to the first medication and the second drug data corresponds to the second medication;

determine a drug expiration date of a third medication using the first drug data and the second drug data, wherein the third medication comprises at least a portion of the
first medication and the second medication, and

update the remotely located database to associate the drug expiration date of the third medication with a third unique identifier, wherein the third unique identifier corresponds to a third computer-readable code that is associated with the third medication.

Claim 1
A system comprising:

one or more processors communicatively coupled to a scanning device and configured to:

receive, from the scanning device, a first unique identifier, wherein the first unique identifier corresponds to a first computer-readable code associated with a first medicinal container capable of storing a first parent medication, 

receive, from the scanning device, a second unique identifier, wherein the second unique identifier corresponds to a second computer-readable code associated with a second medicinal container capable of storing a second parent medication,

query a remotely located database for first drug data of the first parent medication based at least in part on the first unique identifier and for second drug data of the second parent medication based at least in part on the second unique identifier, 

determine a drug expiration date of a child medication based at least in part on the first drug data and the second drug data, wherein the child medication comprises at least a portion of the first parent medication and the second parent medication, and 

update the remotely located database to associate the drug expiration date of the child medication with a third unique identifier, wherein the third unique identifier is associated with the child medication.



	As shown in claim comparison above, both claims are virtually identical.  Underlined section on both claim 22 of the instant application and claim 1 of 393 patent show slight differences between the claims.  The difference may be using different words, or use of a scanning device as shown in 393 patent, however, which is silent on instant applications.  However, in terms of the claimed subject matter, they are not patentably distinct.  
	Following are the claims comparisons, and without citing the actual text of the claims, some of the claims are verbatim identical.   
	The limitation of claim 22 of the instant application corresponds to claim 2 of 393 patent.  
The limitation of claim 23 of the instant application corresponds to claim 3 of 393 patent.  
The limitation of claim 24 of the instant application corresponds to claim 4 of 393 patent.  
The limitation of claim 25 of the instant application corresponds to claim 5 of 393 patent.  
The limitation of claim 26 of the instant application corresponds to claim 6 of 393 patent.  
The limitation of claim 27 of the instant application corresponds to claim 7 of 393 patent.  
The limitation of claim 28 of the instant application corresponds to claim 8 of 393 patent.  
The limitation of claim 29 of the instant application corresponds to claim 9 of 393 patent.  
The limitation of claim 30 of the instant application corresponds to claim 10 of 393 patent.  
	Claim 31 of the instant application is limited to a method claim, and the claim corresponds to claim 11 of 393 patent.  The differences are as shown in claims 22 and 1 comparison and analysis.  
The limitation of claim 32 of the instant application corresponds to claim 12 of 393 patent.  
The limitation of claim 33 of the instant application corresponds to claim 13 of 393 patent.  
The limitation of claim 34 of the instant application corresponds to claim 14 of 393 patent.  
The limitation of claim 35 of the instant application corresponds to claim 15 of 393 patent.  
The limitation of claim 36 of the instant application corresponds to claim 16 of 393 patent.  
The limitation of claim 37 of the instant application corresponds to claim 17 of 393 patent.  
The limitation of claim 38 of the instant application corresponds to claim 18 of 393 patent.  
The limitation of claim 39 of the instant application corresponds to claim 19 of 393 patent.  
The limitation of claim 40 of the instant application corresponds to claim 20 of 393 patent.  
In view of the above, it is the Examiner’s position that claimed subject matter presented in claims 21-40 in the instant application are fully disclosed in claims 1-20 of 393 patent, and not patentably distinct.  Filing of the terminal disclaimer may overcome this double patenting rejection.  

Response to Arguments
4.	Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
May 29, 2022